Citation Nr: 0421333	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  04-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder. 

2.  Entitlement to service connection for a right arm 
disorder. 

3.  Entitlement to service connection for a right knee 
disorder. 

4.  Entitlement to service connection for a right hip 
disorder. 

5.  Entitlement to service connection for a neck disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  During the pendency of the veteran's 
appeal, the claim was transferred to the RO in Detroit, 
Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claim of entitlement to service 
connection for right shoulder, arm, knee, hip, and neck 
disorders. 

The Board notes that during active duty the veteran was 
aboard the merchant vessel Cape Division which was torpedoed 
by a German U-Boat on January 27, 1943.  Following that 
action and evacuation of the ship, the veteran spent 14 days 
in a lifeboat, and was later awarded the Purple Heart for 
"wounds received in action against an enemy of the United 
States on 27 January 1943" although there is no explanation 
of the nature of the injuries.  In fact, the veteran has 
repeatedly stated that he was not treated for any orthopedic 
injuries at the time but only for extreme exposure, 
malnutrition, salt water immersion, sores, and some external 
injuries.  He has stated that the problems with the claimed 
orthopedic disorder did not surface until some years later.  
Indeed, the veteran's November 1946 separation examination is 
negative for any of the claimed orthopedic injuries or 
residuals, and the nature of the current disorders is not 
clear although the Board notes, as explained below, that the 
veteran has asserted that there are VA medical records which 
document the current claimed disorders, and which are not of 
record.  In any event, the Board finds that in adjudicating 
this claim, the Board must consider the provisions of 
38 U.S.C.A. § 1154(b) (West 2002), and as such, finds that 
additional development in this case is necessary despite the 
lack of documentation of such injuries.  

The Board has determined that the additional development 
necessary in this case includes obtaining additional 
pertinent medical records as well as the conduct of a VA 
examination.  In this regard, the Board notes that in a May 
1990 private medical record, the veteran provides a past 
medical history that includes his involvement in a motorcycle 
accident in the 1960's in which he sustained "a number of 
fractures requiring surgery..."  These records do not appear 
to be of record and may shed some light on the veteran's 
orthopedic difficulties.  Further, on a VA Form 21-4142, the 
veteran asserted that he had been given a thorough 
examination of his right shoulder, arm, leg, and neck at the 
VA Medical Center (VAMC) in Houston, Texas.  He also 
indicated that X-rays were conducted at that time.  These 
records are not included in the claims file.  In addition, 
the Board finds that a VA examination is necessary to 
determine the etiology of any right shoulder, arm, knee, hip, 
and neck disorders that may be present.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide specific 
information such as names, addresses, and 
dates, concerning the medical treatment 
he received following the motorcycle 
accident in which he was involved in the 
1960's and in which he sustained "a 
number of fractures requiring surgery...".  

2.  The RO should contact the VAMC in 
Houston, Texas, and request any and all 
treatment records, examinations, notes, 
consults, and complete clinical records 
pertaining to treatment of the veteran 
from 1996 to the present.  If no such 
records can be found, or if they have 
been destroyed, as for specific 
confirmation of that fact.  

3.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to determine 
whether he has any current right 
shoulder, arm, knee, hip, or neck 
disorders that are etiologically related 
active service.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested to:

(a) Identify all current right 
shoulder, arm, knee, hip, and 
neck disorders;

(b) Assuming that the veteran 
sustained some untreated 
orthopedic injuries during the 
documented January 1943 
incident briefly summarized 
above, and described in greater 
detail in the claims folder, as 
to each orthopedic disorder 
currently diagnosed, indicate 
whether it is at least as 
likely as not that the disorder 
is etiologically related to 
such inservice injuries.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

4.  The RO should then review the record 
and readjudicate the veteran's claims.  
If the determinations remain adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




